Citation Nr: 9902669	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of 
gunshot wound, Muscle Group XIV, left thigh, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veterans claim of entitlement to an increased 
evaluation for service-connected gunshot wound of Muscle 
Group XIV, left thigh.

Initially, the Board notes that the veterans Written Brief 
Presentation, dated January 5, 1999, and prepared by his 
service organization, The American Legion, frames the issues 
on appeal as entitlement to increased evaluations for both a 
gunshot wound to Muscle Group XIV, left thigh, and a gunshot 
wound to Muscle Group IV, left shoulder.  However, procedural 
development documented in the veterans claims file indicates 
that only the issue appearing on the title page of this 
decision is properly before the Board for consideration.  In 
this regard, the Board points out that the veterans VA Form 
21-4138 (Statement in Support of Claim), dated and received 
by the RO in April 1997, specifically addresses only the ROs 
decision as to the veterans gunshot wound to his left thigh, 
involving Muscle Group XIV.  Further, the subsequent 
statement of the case (dated in April 1997) also addresses 
only the veterans gunshot wound to his left thigh, Muscle 
Group XIV.  The veteran did not mention his desire to pursue 
an increased evaluation for his left shoulder disability 
until he submitted VA Form 9 (Appeal to Board of Veterans' 
Appeals), received by the RO in May 1997.  As such, the 
veteran perfected his appeal as to his left thigh disability 
but had only filed a notice of disagreement as to the ROs 
February 1997 rating decision, which denied an increased 
evaluation for his left shoulder disability.  Moreover, at 
the veterans RO hearing (conducted in July 1997), it was 
noted in the record that the veteran had not included his 
left shoulder disability in his initial notice of 
disagreement but that it had been added when he submitted his 
substantive appeal the previous May.  The RO subsequently 
issued a statement of the case addressing the veterans claim 
of entitlement to an increased evaluation for gunshot wound, 
Muscle Group IV, left shoulder.  No substantive appeal as to 
this issue was received from the veteran in a timely manner.


REMAND

The veteran filed his claim of entitlement to an increased 
evaluation for a gunshot wound, Muscle Group XIV, left thigh, 
in Sept 1996.  The RO denied the veterans claim in a 
February 1997 rating decision.  The veteran appealed, and the 
RO subsequently issued a statement of the case (dated in 
April 1997) and a supplemental statement of the case (dated 
in February 1998).  The veterans claim remained denied.

Here, the Board notes that by regulatory amendment effective 
July 3, 1997, the schedular criteria with respect to rating 
muscle injuries were revised in 38 C.F.R. Part 4, §§ 4.55-
4.73, Diagnostic Codes 5301-5329; see 62 Fed. Reg. 30, 235 
(June 3, 1997).

When a law or regulation changes during the pendency of an 
appeal, the criteria most favorable to the veteran apply, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As such, the 
veteran should be evaluated under both sets of criteria, with 
the more advantageous one utilized.  Id.  In this instance, 
the RO did not indicate in its February 1998 supplemental 
statement of the case that it did, indeed, evaluate and 
assign a disability rating for the veterans residuals of a 
gunshot wound, Muscle Group XIV, left thigh, under the 
revised regulatory schedule referable to muscle injuries.  
The RO must be allowed such an opportunity before review by 
the Board.

The Board notes that the defined purpose of the changes to 
the above-referenced schedular criteria was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  Specifically, the 
comments clarified that these changes were not intended as 
substantive changes.  See 62 Fed. Reg. 30, 235-237.  As 
applied, therefore, Diagnostic Code 5314 (used by the RO to 
evaluate the veterans disability) has not undergone a 
substantive change.  Indeed, there has been no change in the 
criteria set forth under Diagnostic Code 5314 at all, 
literally.  However, the underlying regulations defining 
injury to muscle in 38 C.F.R. § 4.56 have been revised.  
Pursuant to the U.S. Court of Veterans Appeals (Court) recent 
decision in Fischer v. West, 11 Vet. App. 121 (1998), the 
Board finds a procedural REMAND unavoidable.

Accordingly, in light of the above, the issue of entitlement 
to an increased evaluation for residuals of a gunshot wound, 
Muscle Group XIV, left thigh, currently evaluated at 10 
percent, will not be decided pending a REMAND for the 
following action:

The RO should review the veterans claim 
and all pertinent law and regulation, 
considering the schedular criteria for 
evaluating muscle injuries in effect 
prior to and beginning July 3, 1997, 
specifically 38 C.F.R. § 4.56, applying 
whichever criteria are more favorable to 
the veteran.  Karnas, 1 Vet. App. at 313; 
see also Fischer, 11 Vet. App. at 123.  
If the veterans claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include any additional pertinent law, 
regulations, and revised criteria and a 
full discussion of action taken on the 
veterans claim and the reasons and bases 
behind such actions. The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
